Citation Nr: 1208957	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, and residuals to include amputation of the left leg secondary to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	M. A. Royle, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969. 

This matter arises to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that in pertinent part denied service connection for type II diabetes, diabetic retinopathy, and left below-knee amputation.  

In September 2008, the Board denied service connection for diabetes.  In May 2009, the United States Court of Appeals for Veterans Claim (Court) vacated the Board decision and remanded the case back to the Board for further development consistent with a joint motion for remand.  In December 2009, the Board remanded the case for development. 

In July 2008, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  


FINDINGS OF FACT

1.  The Veteran served in Korea in 1968 during a period in which Agent Orange use has been conceded.  

2.  Type 2 diabetes mellitus arose in or around 1999.   

3.  It is at least as likely as not that the Veteran served in an area in the Republic of South Korea that would have exposed him to Agent Orange. 





CONCLUSION OF LAW

Type 2 diabetes mellitus is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); §§ 1112, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the RO has complied with all remand orders of the Board.
 
As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits.  In this case, the Board is granting in full the benefits sought with respect to service connection for diabetes mellitus and its secondary disabilities.  Any error committed with respect to either the duty to notify or the duty to assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA regulations provisions for service connection for those exposed to herbicides during active service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2011).  The specified diseases for which presumptive service connection is available include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2011).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran served in the Republic of South Korea from June 1967 to July 1968.  He has testified that he served near the Korean Demilitarized Zone (DMZ) and that he was exposed to herbicide agents while there.  According to 38 C.F.R. § 3.307 (a) (6) (iv), a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  

The next issue for resolution is whether the Veteran served in a unit that, as determined by the Department of Defense (hereinafter: DoD), operated in or near the Korean DMZ.  DoD has confirmed that Agent Orange was used from April 1968 through July 1969 along the DMZ.  DoD defoliated the fields of fire between the front line defensive positions and the south barrier fence.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There is no indication that herbicide was sprayed in the DMZ itself.  In South Korea, herbicides were sprayed in liquid form and/or spread in dry pellet form in that 151-mile-long strip of land.  Because pellets were used, proof of contact with a poison spray-mist is not necessary. 

The US Army and Joint Services Records Research Center (hereinafter JSRRC) supplied a list of Army units exposed to Agent Orange in Korea.  The Army units exposed include the four combat brigades of the 2nd Infantry Division.  While the Veteran's assigned battalion, that is, the 6th Battalion of the 12th Field Artillery Regiment is not listed as having been exposed to herbicides, DoD has confirmed that Field Artillery, Signal and Engineer troops were supplied as support personnel to those combat brigades.  Thus, DoD has conceded that unnamed and uncounted artillery support troops assisted and augmented the combat infantry units serving in the defoliation areas.  

The Veteran's DD-214 corroborates the fact that his operational specialty was as a wireman and that he was assigned to an artillery unit.  The Veteran testified before the undersigned Veterans Law Judge that he was a field wireman for his Field Artillery unit in Korea.  He testified that he often had to string land lines from his artillery batteries to the 2nd Infantry Division and its combat brigades.  The Veteran testified that he was so near the DMZ that he could hear North Korean loudspeakers.  He also testified that he was in defoliated areas.  

The Veteran has submitted statements of service comrades who corroborate the Veteran's account of serving in defoliated areas near the DMZ.  

The Joint Services Records Research Center supplied a unit historical record from 1968 for the Veteran's Field Artillery Brigade.  Concerning the month of May 1968, the historian reported the following: 

   As a result of renewed hostilities by the North Koreans throughout the month of May, the Battalion prepared to move one battery from Camp Alex Williams to a permanent field position.  This requirement was to remain in effect indefinitely.

This report tends to corroborate the necessity of stringing field wire to a new location, possibly in the defoliated area, in May 1968.  In an affidavit, a service comrade, J. P., noted that the Veteran was moved to a location in "the field."  The service comrade also noted that the brush and foliage in that area had been sprayed with herbicide.

The Veteran has supplied credible and competent testimony of having served in defoliated areas at the DMZ.  The Veteran is considered competent to supply facts of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As mentioned above, each disabling condition for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

While the Veteran has not been able to document his unit's presence at or sufficiently near the DMZ to presume exposure to herbicide, the Army has conceded that unlisted field artillery troops were exposed to Agent Orange while serving there.  Thus, the evidence for presumed Agent Orange exposure in this case is at least in relative equipoise and the reasonable doubt doctrine is invoked.  In Caluza, the Court stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

The Veteran has supplied competent medical evidence that in or around 1999, he developed type 2 diabetes mellitus.  Thus, the elements necessary for presumptive service connection are present.  There is (1) satisfactory lay evidence of exposure to Agent Orange; (2) medical evidence that a listed disease became manifested within the applicable time limit, and (3) no evidence of intercurrent causation.  

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for type 2 diabetes mellitus will therefore be granted.


ORDER

Service connection for diabetes mellitus, type II, to include amputation of the left leg secondary to herbicide exposure, is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


